 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made by and between Guardion
Health Sciences, Inc., a Delaware corporation (the “Company”) and the individual
identified on Exhibit A attached hereto (the “Employee”) effective as of the
Effective Date.

 

RECITALS

 

WHEREAS, the Company is a specialty health sciences company (i) that develops
medical foods and medical devices in the ocular health marketplace and (ii) that
is developing nutraceuticals for consumer use; and

 

WHEREAS, from and after the date hereof, the Company desires to retain the
services of the Employee pursuant to the terms and conditions set forth herein
and the Employee desires to be employed by the Company on such terms and
conditions.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Employee agree as follows:

 

AGREEMENT

 

1.       Term of Agreement. This Agreement will be effective on the Effective
Date. The initial term of the Executive’s employment shall be for the period set
forth on Exhibit A attached hereto (the “Initial Term”); provided that, at the
end of the Initial Term, the term of this Agreement shall automatically renew
for successive one (1) year terms (each, a “Renewal Term” and collectively with
the Initial Term, the “Term”), unless either party provides written notice to
the other of a non-renewal of the Term no less than sixty (60) days prior to the
commencement of a Renewal Term. The Employee’s employment shall terminate upon a
non-renewal of the Term.

 

2.       Position and Duties. During the Term, the Employee shall serve the
Company in the position and perform the duties as are set forth on Exhibit A
attached hereto. Employee shall report to the Company’s President & Chief
executive and the Audit Committee of the Board (as defined below).

 

3.       Full Business Time and Attention. Except as otherwise set forth in this
Agreement, the Employee shall (a) devote all of his business time, attention,
skill and energy to the duties and responsibilities of Employee’s position
(allowing for management of his personal affairs that do not interfere with his
duties and responsibilities to the Company); (b) service the Company faithfully,
diligently and to the best of Employee’s ability; (c) use Employee’s best
reasonable efforts to promote the success of the Company; and (d) cooperate
fully with the Company’s Board of Directors (the “Board”) or any committee
thereof in the advancement of the Company’s best interests to assure full and
efficient performance of Employee’s duties hereunder.

 

-1-

 

 

4.       Compensation and Benefits. During the Term:

 

a.       Base Salary. The Employee shall be paid the annual base salary set
forth on Exhibit A attached hereto, or such greater amount as may be determined
by the Company from time to time in its sole discretion, payable in equal
periodic installments according to the Company’s customary payroll practices,
but not less frequently than monthly (the “Base Salary”). The Base Salary may be
increased but not decreased without the Employee’s written consent.

 

b.       Benefits. The Employee shall, during the Term, be eligible to
participate, commensurate with the Employee’s position, in such retirement, life
insurance, hospitalization, major medical, fringe and other employee benefit
plans that the Company generally maintains for its full-time employees
(collectively, the “Benefits”). Notwithstanding the foregoing, the Company may
discontinue or terminate at any time any employee benefit plan, policy or
program now existing or hereafter adopted and will not be required to compensate
the Employee for such discontinuance or termination; provided, however, that the
Company shall be required to offer to the Employee any rights or benefits
extended to other employees in the event of termination of such plans or
benefits, including, but not limited to coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”).

 

c.       Bonus. During the Term (and any Renewal Term), the Employee shall have
an annual target cash bonus opportunity of no less than $175,000 (the “Bonus”),
based on the achievement of Company and individual performance objectives to be
determined in good faith by the Board in advance and in consultation with the
Employee (the “Performance Objectives”), provided, however, that the parties
acknowledge and agree that up to an aggregate of $100,000 of the Bonus shall be
payable upon the closing(s) of one or more mergers and acquisition transactions
as determined at the discretion of the Board, and $75,000 shall be based upon
the satisfactory completion by Employee of the Performance Objectives. The Bonus
shall not be earned or owed until such time as it is calculable and payable
following the conclusion of the year for which the Performance Objectives are
established.

 

d.       Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
the Employee pursuant to this Agreement or any other agreement or arrangement
with the Company which is subject to recovery under any law, government
regulation, or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation, or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement). However, Employee will not forfeit any
compensation, including incentive compensation, that is earned pursuant to this
Agreement.

 

e.       Reimbursement. If the Company is required to restate its financial
information due to material non-compliance, as a result of misconduct committed
by Employee, with financial reporting requirements under federal securities
laws, the Employee must reimburse the Company for any bonuses advanced to and
profits received by Employee from sale of company securities during the twelve
(12) months after such financial information was initially reported.

 

-2-

 

 

f.       Equity Incentive Compensation. The Employee shall be entitled to
participate, commensurate with the Employee’s position, in the Guardion Health
Systems, Inc. 2018 Omnibus Equity Incentive Plan (together with any successor
plan, the “Incentive Plan”), on such terms as further described on Exhibit A
attached hereto.

 

g.       Intentionally Omitted.

 

h.       Expenses. The Company shall pay on behalf of the Employee (or reimburse
Employee for) reasonable documented expenses necessarily incurred by Employee in
the performance of Employee’s duties under this Agreement and, in accordance
with the Company’s existing policies and procedures pertaining to the
reimbursement of expenses to employees in general. Notwithstanding anything
herein to the contrary or otherwise, except to the extent any expense or
reimbursement provided pursuant to this Section 4.h does not constitute a
“deferral of compensation” within the meaning of Section 409A of the Code (as
defined below): (i) the amount of expenses eligible for reimbursement provided
to the Employee during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Employee in any
other calendar year, (ii) the reimbursements for expenses for which the Employee
is entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit and (iv) the
reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses.

 

5.        Termination of Employment.

 

a.       By the Company. The Company may terminate the Term and Employee’s
employment, for the following reasons:

 

i.Death. The Term shall terminate immediately upon the death of the Employee.
    ii.Disability. The Company may terminate the Term and the Employee’s
employment with the Company immediately upon a determination of Disability. For
purposes of this Agreement the Employee has a “Disability” if, for physical or
mental reasons, the Employee is unable to perform the essential duties required
of the Employee under this Agreement, even with a reasonable accommodation, for
a period of six (6) consecutive months or a period of one-hundred eighty (180)
days during any twelve (12) month period, as determined by an independent
medical professional mutually acceptable to the parties. If requested by the
Company, the Employee shall submit to a reasonable number of examinations by the
independent medical professional making the determination of Disability.

 

-3-

 

 

iii.For Cause. The Company may terminate the Term and the Employee’s employment
with the Company at any time for Cause. For purposes of this Agreement and the
Incentive Plan, “Cause” shall mean: (1) Employee’s conviction of or plea of
guilty or nolo contendere to a felony, or any other crime involving moral
turpitude or which results in material harm to the Company, (2) Employee’s fraud
against the Company or any breach of fiduciary duty owed to the Company, (3)
Employee’s theft, misappropriation or embezzlement of the assets or funds of the
Company or any customer, or engagement in misconduct, that is materially
injurious to the Company, (4) Employee’s gross negligence or willful misconduct
in the performance of Employee’s duties under this Agreement, and (5) Employee’s
material breach of this Agreement, including any material violation of any of
the restrictions set forth in Section 7, or any Company policies, including the
Company’s Code of Ethics, which breach or violation, if capable of being cured,
is not cured to the Board’s reasonable satisfaction within ten (10) business
days after written notice thereof to the Employee.

 

iv.Without Cause. The Company may terminate the Term and the Employee’s
employment at any time without Cause by providing the Employee with thirty (30)
days’ prior written notice; provided, that during such thirty (30) day notice
period, the Company may, in its discretion, place restrictions upon the
Employee’s contact with the workplace, customers and other business-related
parties.

 

b.       By Employee. The Employee may terminate the Term and his employment
with the Company for any of the following reasons:

 

i.For Any Reason. Upon sixty (60) days’ prior written notice delivered at any
time, the Employee may terminate the Term and his employment hereunder, for any
reason or no reason at all.

 

ii.For Good Reason. The Employee may terminate the Term and Employee’s
employment hereunder for “Good Reason” (as hereinafter defined). For purposes of
this Agreement and the Incentive Plan, “Good Reason” shall mean any one of the
conditions set forth below, so long as (1) Employee has provided written notice
to the Company of the existence of such condition within sixty (60) days of his
initial knowledge of its existence, (2) the Company has not remedied the
condition caused by the occurrence within thirty (30) days of such notice or
such longer period as may be reasonably necessary, to the extent such condition
is capable of being cured, and (3) the Employee gives a notice of his
termination of employment within thirty (30) days after the end of such thirty
(30) day period to remedy such condition. The following conditions will
constitute “Good Reason”: (A) a material diminution in the Employee’s duties,
responsibilities or authority; (B) a material breach by the Company of this
Agreement or any other material agreement with the Employee (e.g., an equity
award); (C) the Company materially reduces the Employee’s Base Salary or
incentive opportunities, as in effect from time to time, without the Employee’s
prior written consent; (D) the Company requests that the Employee participate in
an unlawful act; or (E) a change in the geographic location in which the
Employee must provide services on a regular and ongoing basis more than 25 miles
from the greater San Diego area.

 

-4-

 

 

c.        Compensation Upon Termination.

 

i.Death. Within thirty (30) days following the termination of the Term due to
the Employee’s death, the Company shall pay to the Employee’s estate the
Employee’s Base Salary, any Bonus for the year prior to the year in which the
Employee’s death occurs (to the extent unpaid) and Benefits accrued through the
date of the Employee’s death. Upon payment to the Employee of the foregoing
amounts, the Company shall have no further obligation or liability to the
Employee for duplicative payments or benefits under any other agreement, except
as required by applicable law.

 

ii.Disability. Within thirty (30) days following the termination of the Term due
to the Employee’s Disability, the Company shall pay to the Employee the
Employee’s Base Salary, any Bonus for the year prior to the year in which the
Employee’s termination due to Disability occurs (to the extent unpaid) and
Benefits accrued through the date of the Employee’s termination. Upon payment to
the Employee of the foregoing amounts, the Company shall have no further
obligation or liability to or for the benefit of the Employee for duplicative
payments or benefits under any other agreement, except as required by applicable
law.

 

iii.For Cause. Upon termination of the Term for Cause, the Company shall pay to
the Employee the Employee’s Base Salary and Benefits accrued through the date of
the Employee’s termination. Upon payment to the Employee of the foregoing
amounts, the Company shall have no further obligation or liability to or for the
benefit of the Employee for duplicative payments or benefits under any other
agreement, except as required by applicable law.

 

iv.Without Cause; Non-Renewal of Term by the Company; Change in Control In the
event that either (x) the Company terminates the Term and the Employee’s
employment without Cause, (y) the Term expires after a notice of non-renewal is
delivered by the Company (as described in Section 1), the Company shall pay or
provide to the Employee or (z) Employee’s employment is terminated following a
Change in Control (as defined in the Incentive Plan): six (6) months’ Base
Salary; (2) the Bonus for the year prior to the year in which the termination
occurs, to the extent unpaid; (3) the Bonus for the year in which the
termination occurs, based on actual performance and prorated based on the number
of days in such year prior to the date of termination; (4) the Employee’s Base
Salary and Benefits accrued through the date of the Employee’s termination; and
(5) the additional vesting of Incentive Plan awards described in Exhibit A.
Items (1) and (2) above shall be paid in accordance with the Company’s payroll
practices in effect from time to time, but Item (1) above shall be paid not less
frequently than monthly, and Item (3) above shall be paid in the calendar year
following the year with respect to which the Bonus relates, at the same time
that such bonuses are paid to other Company executives; provided, however, the
Employee meets the criteria for such a bonus and is not in material violation of
any of the restrictions set forth in Section 7 by that time, which breach or
violation, if capable of being cured, is not cured to the Board’s reasonable
satisfaction within ten (10) business days after written notice thereof to the
Employee. Upon payment to the Employee of the foregoing amounts, the Company
shall have no further obligation or liability to or for the benefit of the
Employee for duplicative payments or benefits under any other agreement, except
as required by applicable law.

 

-5-

 

 

v.For Any Reason. In the event the Employee terminates his employment with the
Company during the Term for any reason other than Good Reason, the Company shall
pay to the Employee the Employee’s Base Salary, any Bonus for the year prior to
the year in which the Employee’s termination occurs (to the extent unpaid) and
Benefits accrued through the date of the Employee’s termination. Upon payment to
the Employee of the foregoing amounts, the Company shall have no further
obligation or liability to or for the benefit of the Employee for duplicative
payments or benefits under any other agreement, except as required by applicable
law.

 

vi.For Good Reason. If the Employee terminates the Term and the Employee’s
employment for Good Reason, the Company shall pay or provide to the Employee:
(1) the greater of (A) the Employee’s Base Salary for the remainder of the Term
and (B) six (6) months’ Base Salary; (2) the Bonus for the year prior to the
year in which the termination occurs, to the extent unpaid; (3) the Bonus for
the year in which the termination occurs, based on actual performance and
prorated based on the number of days in such year prior to the date of
termination; (4) the Employee’s Base Salary and Benefits accrued through the
date of termination; and (5) the additional vesting of Incentive Plan awards
described in Exhibit A. Items (1) and (2) above shall be paid in accordance with
the Company’s payroll practices in effect from time to time, but Item (1) above
shall be paid not less frequently than monthly, and Item (3) above shall be paid
in the calendar year following the year with respect to which the Bonus relates,
at the same time that such bonuses are paid to other Company executives;
provided, however, the Employee meets the criteria for such a bonus and is not
in material violation of any of the restrictions set forth in Section 7, by that
time, which breach or violation, if capable of being cured, is not cured to the
Board’s reasonable satisfaction within ten (10) business days after written
notice thereof to the Employee. Upon payment to the Employee of the foregoing
amounts, the Company shall have no duplicative obligation or liability to or for
the benefit of the Employee under any other agreement, except as required by
applicable law.

 

-6-

 

 

vii.Release. As an additional prerequisite and condition precedent in order to
be entitled to and receive the severance benefits described in Section 5(a)(iv)
and (vi) above (in excess of Base Salary and Benefits accrued through the date
of termination), the Employee must execute, deliver to the Company, and not
revoke (to the extent the Employee is allowed to do so) a Release (as defined
below) within forty-five (45) days of the date of the Employee’s termination of
employment (the “Release Period”). “Release” shall mean a release of all claims
that the Employee has or may have against the Company, its board of directors,
any of its subsidiaries or affiliates, or any of its employees, directors,
officers, employees, agents, plan sponsors, administrators, successors,
fiduciaries, or attorneys, arising out of the Employee’s employment with, and
termination of employment from, the Company, except for any claims to enforce
the terms of this Agreement and the then-applicable terms of any other written
agreement, plan or arrangement of the Company or any of its subsidiaries or
affiliates, and any claims for unemployment or workers’ compensation benefits by
Employee. The Release shall not impose any additional restrictions on the
Executive’s post-employment activities, shall be in a form that is otherwise
reasonably acceptable to the Company or the Board, and shall not be required if
it is not delivered by the Company to the Employee within ten (10) business days
of the date of Employee’s termination. Notwithstanding anything to the contrary
in this Agreement, if the Release Period straddles two calendar years, no
severance benefits shall be paid to the Employee until the second calendar year
(with any missed severance payments being paid to the Employee on the first
payroll date occurring in the second calendar year).

 

6.       Indemnification and Insurance.

 

a.Indemnification. The Employee shall be indemnified (and advanced expenses) to
the fullest extent permitted or authorized by the Certificate of Incorporation
or Bylaws of the Company.

 

b.D&O Insurance. A directors’ and officers’ liability insurance policy (or
policies) shall be kept in place by the Company, during the Term providing
coverage to the Employee that is no less favorable to him in any respect
(including, without limitation, with respect to scope, exclusions, amounts and
deductibles) than the coverage then being provided to any other present or
former senior executives or directors of the Company.

 

-7-

 

 

7.       Restrictive Covenants.

 

a.       Confidentiality. The Employee acknowledges that the Confidential
Information (as defined below) is a valuable, special, sensitive and unique
asset of the business of the Company, the continued confidentiality of which is
essential to the continuation of its business, and the improper disclosure or
use of which could severely and irreparably damage the Company. The Employee
agrees, for and on behalf of himself, the Employee’s legal representatives, and
the Employee’s successors and assigns that all Confidential Information is the
property of the Company (and not of the Employee). The Employee further agrees
that during the Term and at all times thereafter, the Employee (i) will continue
to keep all Confidential Information strictly confidential and not disclose the
Confidential Information to any other person or entity and (ii) shall not,
directly or indirectly, disclose, communicate or divulge to any person, or use
or cause or authorize any person to use any Confidential Information, except as
may be used in the performance of the Employee’s duties hereunder in compliance
with this Agreement and in the best interests of the Company. “Confidential
Information” means all information, data and items relating to the Company (or
any of its customers) which is valuable, confidential or proprietary, including,
without limitation, information relating to the Company’s software, software
code, accounts, receivables, customers and customer lists and data, prospective
customers and prospective customer lists and data, Work Product, vendors and
vendor lists and data, business methods and procedures, pricing techniques,
business leads, budgets, memoranda, correspondence, designs, plans, schematics,
patents, copyrights, equipment, tools, works of authorship, reports, records,
processes, pricing, costs, products, services, margins, systems, software,
service data, inventions, analyses, plans, intellectual property, trade secrets,
manuals, training materials and methods, sales and marketing materials and
compilations of and other items derived (in whole or in part) from the
foregoing. Confidential Information may be in either paper, electronic or
computer readable form. Notwithstanding the foregoing, “Confidential
Information” shall not include information that: (i) becomes publicly known
without breach of the Employee’s obligations under this Section 7(a), or (ii) is
required to be disclosed by law or by court order or government order; provided,
however, that if the Employee is required to disclose any Confidential
Information pursuant to any law, court order or government order, (x) the
Employee shall promptly notify the Company of any such requirement so that the
Company may seek an appropriate protective order or waive compliance with the
provisions of this Agreement, (y) the Employee shall reasonably cooperate with
the Company to obtain such a protective order at the Company’s cost and expense,
and (z) if such order is not obtained, or the Company waives compliance with the
provisions of this Section 7(a), the Employee shall disclose only that portion
of the Confidential Information which the Employee is advised by counsel that
the Employee is legally required to so disclose. The Employee will notify the
Company promptly and in writing of any circumstances of which the Employee has
knowledge relating to any unauthorized possession or use of any Confidential
Information by any Person.

 

b.       Immunity Notice. The Employee shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that: (i) is made in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and made solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. Should the Employee file a lawsuit against
the Company for retaliation for reporting a suspected violation of law, the
Employee may disclose the trade secret to the Employee’s attorney and use the
trade secret information in the court proceeding, if the Employee: (x) files any
document containing the trade secret under seal, and (y) does not disclose the
trade secret, except pursuant to court order.

 

-8-

 

 

c.       Return of Company Property. The Employee will deliver to the Company at
the termination of the Employee’s employment with the Company, or at any other
time the Company may request, all equipment, files, property, memoranda, notes,
plans, records, reports, computer tapes, printouts, Confidential Information,
Work Product, software, documents and data (and all electronic, paper or other
copies thereof) belonging to the Company, which the Employee may then possess or
have under the Employee’s control. However, nothing in this Agreement or
elsewhere shall prohibit the Employee from retaining (and using appropriately)
copies of documents relating to his personal rights and obligations.

 

d.       Intellectual Property Rights. The Employee acknowledges and agrees that
all inventions, technology, processes, innovations, ideas, improvements,
developments, methods, designs, analyses, trademarks, service marks, and other
indicia of origin, writings, audiovisual works, concepts, drawings, reports and
all similar, related, or derivative information or works (whether or not
patentable or subject to copyright), including but not limited to all patents,
copyrights, copyright registrations, trademarks, and trademark registrations in
and to any of the foregoing, along with the right to practice, employ, exploit,
use, develop, reproduce, copy, distribute copies, publish, license, or create
works derivative of any of the foregoing, and the right to choose not to do or
permit any of the aforementioned actions, which relate to the Company of its
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made by the Employee
while employed by the Company (collectively, the “Work Product”) belong to the
Company. All Work Product created by the Employee while employed by the Company
(whether or not on the premises) will be considered “work made for hire,” and as
such, the Company is the sole owner of all rights, title, and interests therein.
All other rights to any new Work Product, including but not limited to all of
the Employee’s rights to any copyrights or copyright registrations related
thereto, are hereby conveyed, assigned and transferred to the Company. The
Employee will promptly disclose and deliver such Work Product to the Company
and, at the Company’s expense, perform all actions reasonably requested by the
Company (whether during or after the Term) to establish, confirm and protect
such ownership (including, without limitation, the execution of assignments,
copyright registrations, consents, licenses, powers of attorney and other
instruments).

 

e.       Non-Competition. While employed by the Company, the Employee shall not,
directly or indirectly, enter into the employment of, render any services to,
engage, manage, operate, join, or own, or otherwise offer other assistance to or
participate in, as an officer, director, employee, principal, agent, proprietor,
representative, stockholder, partner, associate, consultant, sole proprietor or
otherwise, any employer other than the Company. Employee may own up to two
percent (2%) of the outstanding stock of a publicly held corporation which
constitutes or is affiliated with any entity that is engaged in the Business
only so long as the Employee is not an officer, director, employee or consultant
or otherwise maintains voting control, whether by contract or otherwise, of such
entity. For purposes of this Section 7, “Business” means the business of the
Company and its subsidiaries as described in the recitals to this Agreement, the
actual business of the Company and its subsidiaries as conducted as of the date
of termination, and any anticipated business considered by the Board towards
which the Company or any subsidiaries thereof has taken material steps or
incurred material expenditures in furtherance thereof prior to the termination
date.

 

-9-

 

 

f.       Non-Solicitation. During the Term and for a period of one (1) year
thereafter (the “Restricted Period”), the Employee shall not, directly or
indirectly, whether for the Employee’s own account or for the account of any
other person, (i) attempt to or solicit for hire any person who is employed by
the Company or any of its subsidiaries, or solicit or attempt to solicit any
such employee to terminate employment with the Company or any of its
subsidiaries, or (ii) endeavor to entice away from the Company, or otherwise
interfere with (whether by reason of cancellation, withdrawal, modification of
relationship or otherwise), any actual or prospective relationship of the
Company or any of its subsidiaries, with respect to any person (x) who is
employed by or otherwise engaged to perform services for the Company or any of
its subsidiaries, including, but not limited to, any independent contractor or
representative or (y) who is an actual or bona fide prospective licensee,
landlord, customer, supplier, or client of the Company or any of its
subsidiaries (or other person with which the Company or any of its subsidiaries
had an actual or prospective bona fide business relationship). However, the
Employee shall not be deemed to be in violation of this Section 7 if he hires an
individual who responds to a general, non-targeted advertisement of employment.

 

g.       Non-Disparagement. The Employee agrees that the Employee will not make
or publish any statement or communication which is false, negative, unflattering
or disparaging with respect to the Company or any of its respective affiliates
and/or any of its respective direct or indirect shareholders, officers,
directors, members, managers, employees or agents. The foregoing shall not be
violated by (i) statements as required in response to legal proceedings or
governmental investigations (including, without limitation, depositions in
connection with such proceedings), (ii) statements made in the context of
prosecuting or defending any legal dispute (whether or not litigation has
commenced) as between the Employee on the one hand and the Company on the other,
and (iii) truthful information that is required or authorized to be disclosed by
applicable law or Company policy.

 

h.       Non-Interference with Employee’s Agency Rights. The Employee
understands that the terms of this Agreement, including the provisions regarding
confidentiality and non-disparagement, are not intended to interfere with or
waive any right (if any such right otherwise existed) to file a charge,
cooperate, testify or participate in an investigation with any appropriate
federal or state governmental agency, including the ability to communicate with
such agency, such as, but not limited to, the Securities and Exchange Commission
(“SEC”), the Financial Industry Regulatory Authority (“FINRA”), any other
securities regulatory agency or authority, or any other self-regulatory
organization, or any other federal or state regulatory authority (“Government
Agencies”), whether in connection with reporting a possible securities law
violation or otherwise, without notice to Company. This Agreement further does
not limit the Employee’s right to receive a bounty or reward for information
provided to any such Government Agencies, to the SEC staff, or to any other
securities regulatory agency or authority.

 

-10-

 

 

i.       Rationale for and Scope of Covenants. If any of the covenants contained
in this Section 7 are held to be invalid or unenforceable due to the
unreasonableness of the time, geographic area, or range of activities covered by
such covenants, such covenants shall nevertheless be enforced to the maximum
extent permitted by law and effective for such period of time, over such
geographical area, or for such range of activities as may be determined to be
reasonable by a court of competent jurisdiction and the parties hereby consent
and agree that the scope of such covenants may be judicially modified,
accordingly, in any proceeding brought to enforce such covenants. The Employee
agrees that the Employee’s services hereunder are of a special, unique,
extraordinary and intellectual character and the Employee’s position with the
Company places the Employee in a position of confidence and trust with the
customers, suppliers and employees of the Company. The Employee and the Company
agree that, in the course of employment hereunder, the Employee has and will
continue to develop a personal relationship with the Company’s customers, and a
knowledge of these customers’ affairs and requirements as well as confidential
and proprietary information developed by the Company after the date of this
Agreement. The Employee agrees that it is reasonable and necessary for the
protection of the goodwill, confidential and proprietary information, and
legitimate business interests of the Company that the Employee make the
covenants contained herein, that the covenants are a material inducement for the
Company to employ or continue to employ the Employee and to enter into this
Agreement. For the avoidance of doubt, for purposes of this Section 7, the term
“Company” includes Guardion Health Sciences, Inc. and each of its other direct
and indirect subsidiaries.

 

j.       Remedies.

 

i.The Employee consents and agrees that if the Employee violates any covenants
contained in this Section 7, the Company would sustain irreparable harm and,
therefore, in addition to any other remedies which may be available to it, the
Company shall be entitled to seek an injunction restraining the Employee from
committing or continuing any such violation of this Section 7. Nothing in this
Agreement shall be construed as prohibiting the Company or the Employee from
pursuing any other remedies including, without limitation, recovery of damages.
The Employee acknowledges that Company and each of its direct and indirect
subsidiaries is an express third-party beneficiary of this Agreement and that it
may enforce these rights as a third-party beneficiary. The Company has fully
performed all obligations entitling it to the restrictive covenants, and the
restrictive covenants therefore are not executory or otherwise subject to
rejection and are enforceable under the Bankruptcy Code. However, if the Company
or its subsidiaries is in material breach of any obligation to the Employee
under this Agreement or any other material written agreement to which the
Employee is a party, the Restricted Period shall terminate if such breach is not
cured to the Employee’s reasonable satisfaction within ten (10) days after the
Employee provides the Company with written notice of such breach. In the event
of the breach by the Employee of any of the provisions of this Section 7, the
Company shall be entitled, in addition to all other available rights and
remedies, to terminate the Employee’s employment status hereunder. The Company
may assign the restrictive covenants set forth in this Section 7 in connection
with the acquisition of all or substantially all of the assets of the Company
and its subsidiaries, and any such assignee or successor shall be entitled to
enforce the rights and remedies set forth in this Section 7. The Employee
acknowledges and agrees that the Restricted Period for a violated provision of
this Section 7 shall be tolled on a day for day basis for all periods in which
the Employee is found to have violated such provision so that the Company
receives the full benefit of the Restricted Period to which the Employee has
agreed.

 

-11-

 

 

ii.In addition, and without limitation to the foregoing, except as required by
law, if (A) the Company files a civil action against the Employee based on the
Employee’s alleged breach of the Employee’s obligations under Section 7 hereof,
and (B) a court of competent jurisdiction issues a judgment that the Employee
has breached any of such obligations and has issued injunctive relief, then the
Employee shall promptly repay to the Company any such severance payments the
Employee previously received pursuant to Section 5(c) in excess of the
Employee’s Base Salary and Benefits accrued through the date of the Employee’s
termination, and the Company will have no obligation to pay any of such excess
amounts that remain payable by the Company under Section 5.c.

 

8.       Notice. Any notice required or desired to be given under this Agreement
shall be in writing and shall be addressed as follows:

 

  If to Company: Guardion Health Sciences, Inc.     15150 Avenue of Science    
Suite 200     San Diego, CA 92128     Attn: Chief Executive Officer         If
to Employee:       [Address]

 

Notice shall be deemed given on the date it is deposited in the United States
mail, first class postage prepaid and addressed in accordance with the
foregoing, or the date otherwise delivered in person, whichever is earlier. The
address to which any notice must be sent may be changed by providing written
notice in accordance with this Section 8.

 

-12-

 

 

9.       General Provisions.

 

a.       Amendments. This Agreement (together with its Exhibits) contains the
entire agreement between the parties regarding the subject matter hereof. No
agreements or representations, verbal or otherwise, express or implied, with
respect to the subject matter of this Agreement have been made by either party
which are not set forth expressly in this Agreement. This Agreement may only be
altered or amended by the express mutual written consent of the Company and the
Employee. In the event of any conflict between the provisions of this Agreement
and the provisions of any Incentive Plan agreement, the provisions of this
Agreement shall control to the extent they are more favorable to the Employee.

 

b.       Applicable Law. This Agreement shall be governed in accordance with the
laws of the State of California regardless of the conflict of laws rules or
statutes of any jurisdiction.

 

c.       Successors and Assigns. This Agreement will be binding upon the
Employee’s heirs, executors, administrators or other legal representatives or
assigns. This Agreement will not be assignable by the Employee, but shall be
assigned by the Company in connection with the sale, lease, license, assignment,
merger, consolidation, share exchange, liquidation, transfer, conveyance or
other disposition (whether direct or indirect) of all or substantially all of
its business and/or assets in one or a series of related transactions
(individually and/or collectively, a “Fundamental Transaction”). The Company
shall cause any successor entity in a Fundamental Transaction in which the
Company is not the survivor (the “Successor Entity”) to assume in writing all of
the obligations of the Company under this Employment Agreement. Upon the
occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Employment Agreement referring
to the “Company” shall refer instead to the Successor Entity), and may exercise
every right and power of the Company and shall assume all of the obligations of
the Company under this Employment Agreement with the same effect as if such
Successor Entity had been named as the Company herein.

 

d.       No Waiver. The failure of any party to this Agreement to enforce at any
time any of the provisions of this Agreement shall in no way be construed to be
a waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part thereof or the right of any party under this Agreement to
enforce each and every such provision. No waiver of any breach of this Agreement
shall be effective unless it is expressly acknowledged in a writing executed by
the party against whom it is sought to be enforced, and any such waiver shall
not constitute a waiver of any other or subsequent breach.

 

e.       Section Headings, Construction. The headings used in this Agreement are
provided for convenience only and shall not affect the construction or
interpretation of this Agreement. All words used in this Agreement shall be
construed to be of such gender or number as the circumstances require. In no
event shall the terms or provisions hereof be construed against any party on the
basis that such party or counsel for such party drafted this Agreement or the
attachments hereto.

 

f.       Severability. If any provision of this Agreement is held to be invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.

 

-13-

 

 

g.       Survival. The provisions of Sections 5, 6, 7, and 9 of this Agreement
shall survive the termination of the Term for any reason.

 

h.       Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed to be an original of this Agreement
and all of which, when taken together, shall be deemed to constitute one and the
same agreement. Signatures delivered electronically (including, without
limitation, by portable document format attached to an email) shall be effective
for all purposes.

 

i.       Opportunity to Review. The Employee represents that the Employee has
been provided with an opportunity to review the terms of the Agreement with
legal counsel.

 

j.       Compliance with Code Section 409A. This Agreement is intended, and
shall be construed and interpreted, to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) or an exemption therefrom. For
purposes of Code Section 409A, each payment of compensation under this Agreement
shall be treated as a separate payment of compensation. Any amounts payable
solely on account of an involuntary termination shall be excludible from the
requirements of Code Section 409A, either as separation pay or as short-term
deferrals to the maximum possible extent. Any reference to the Employee’s
“termination,” “termination of employment” or “termination of the Term” shall
mean the Employee’s “separation from service” as defined in Code Section 409A
from the Company and all entities with whom the Company would be treated as a
single employer for purposes of Code Section 409A. Nothing herein shall be
construed as a guarantee of any particular tax treatment to Employee and the
Company shall have no liability to the Employee with respect to any penalties
that might be imposed on the Employee by Code Section 409A for any failure of
this Agreement to comply with Code Section 409A. In the event that the Employee
is a “specified employee” (as described in Code Section 409A), and any payment
or benefit payable pursuant to this Agreement constitutes deferred compensation
under Code Section 409A, then no such payment or benefit shall be made before
the date that is six months after the Employee’s “separation from service” (as
described in Code Section 409A) (or, if earlier, the date of the Employee’s
death). Any payment or benefit delayed by reason of the prior sentence shall be
paid out or provided in a single lump sum at the end of such required delay
period in order to catch up to the original payment schedule.

 

k.       Attorney’s Fees. In any action or proceeding (including any appeals)
brought to enforce any provision of this Agreement, each party shall be
responsible for its own attorneys’ fees and costs; provided, however, that
nothing herein precludes the prevailing party in such an action from recovering
its attorneys’ fees and costs in the manner and to the extent authorized by
applicable law.

 

-14-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 



GUARDION HEALTH SCIENCES, INC.   ANDREW C. SCHMIDT           By: /s/ David Evans
    /s Andrew C. Schmidt Name: David Evans   Date: 7/20/2020 Date: 7/20/2020    
 

 

 

 

-15-

 

 

EXHIBIT A

 

1.Effective Date: July 20, 2020

 

2.Employee Name: Andrew C. Schmidt

 

3.Position: Vice President & Chief Financial Officer, Principal Financial
Officer and, if requested by the Board, the Principal Accounting Officer.

 

4.Duties: Lead and oversee the Accounting, Financial and Reporting functions, in
consultation with the Chief Executive Officer, and perform such other duties and
responsibilities that are typically exercised by an individual serving as the
chief financial officer at publicly-held entities of the size and nature of the
Company, and as determined from time to time be the Board or any committee
thereof.

 

5.Location of Employment: the greater San Diego area, California.

 

6.Term: Commencing on the Effective Date and ending on July 20, 2021, as may be
renewed in accordance with Section 1.

 

7.Base Salary: $250,000 per annum.

 

8.Equity: During the Term, the Employee shall be eligible to participate in all
incentive awards made under the Incentive Plan to senior executives generally,
as such awards are granted from time to time by the Compensation Committee of
the Board (the “Compensation Committee”), in each case at a level, and on terms
and conditions, that are (x) commensurate with his positions and
responsibilities at the Company and (y) appropriate in light of his performance
and of corresponding awards (if any) to other senior executives of the Company,
all as determined at the sole discretion of the Compensation Committee. In
addition, effective as of the Effective Date, the Employee shall be granted an
award of one million (1,000,000) stock options (the “Stock Options”) under the
Incentive Plan, at an exercise price of one dollar ($1.00) per share, and which
grant shall vest ratably over the three (3) years from the Effective Date, and
in full upon a Change in Control (as defined in the Incentive Plan). The Sock
Options granted shall be subject, to the extent necessary, to the approval of
the Company’s stockholders of a proposal to increase the authorized number of
shares available under the Incentive Plan.

 

-16-

 

 